Springer, J.,
with whom Rose, J., agrees,
concurring in the judgment:
The issue in this case is whether NRS 123.220 requires a writing in order for married parties to “transmute” community property to separate property. Although we have intimated (see Schreiber and Verheyden, below) that a writing is required, it is not; and we should take this opportunity to say so.
In past cases we have enforced oral transmutation of community property on collateral grounds — estoppel and part performance. See Schreiber v. Schreiber, 99 Nev. 453, 663 P.2d 1189 (1983). In Schreiber, the parties “orally agreed to divide the community property and go their own ways. Pursuant to this agreement, the family residence was sold and the proceeds divided equally. Respondent received most of the family assets of a masonry contracting business owned by the community.” Id. at 545, 663 P.2d at 1189-90. In Schreiber, we held that no written evidence was needed under the circumstances of that case because the parties had already performed the agreement. See also Verheyden v. Verheyden, 104 Nev. 342, 346 n.4, 757 P.2d 1328, 1331 n.4 (1988) (holding same). We did not hold in Schreiber, nor has this court held at any time, that NRS 123.220 requires that community property division or “transmutation” requires a writing. Nevertheless, in both Schreiber and Verheyden, we did state (unnecessarily) that such a writing was required by NRS 123.220(1).1 For this reason, our case law is in need of clarification.
NRS 123.220, “Community Property Defined,” merely, as put in its headnote, defines community property; it does not relate to division of community property or to the so-called “transmutation” of community property into some other species of property. NRS 123.220 defines community property as all property that parties acquire after marriage except property that they have agreed in writing should not be community property; it goes no further than this. In other words, once property becomes community property by virtue of NRS 123.220 (by being acquired after marriage by a husband and wife who have not agreed in writing that the property should not be community property), the method of future transfer is not restricted by statute.
Rather than deciding this case on the somewhat amorphous, collateral ground of estoppel, I would clarify past confusion and *574hold directly that the oral agreement was enforceable because no writing or other formality is required by our statute, NRS 123.220(1). Deciding in the manner that I propose would be consistent with the way in which the subject has been treated by the California courts, which refused to impose judicially any kind of formalities on agreements dividing or transmuting community property. Woods v. Security First National Bank, 299 P.2d 657 (Cal. 1956). This ruling was invalidated by a recent enactment of the California legislature, however, and now transmutation agreements are, by statute, effective only if made in writing. Cal. Civ. Code § 5110.730 (West Supp. 1990).2 The important principle to be gleaned from the California experience is that the task of creating requirements that depart from prevailing common-law norms is one better left to the legislature. If this state is to follow California’s lead in treating the subject legislatively, it is likely to do so only after this court has ruled squarely on the subject.

In Schreiber, misleading dicta appears in the form of a footnote giving apparent approval to a party’s incorrect concession that “NRS 123.220 requires that there be an agreement in writing between spouses in order to transmute community property into separate property.” In Verheyden, we repeated this mistake with a footnote that contained language similar to the footnote in Schreiber. In each case, the footnotes were purely gratuitous; the issue had neither been briefed or presented to the court for decision.


 “A transmutation of real or personal property is not valid unless made in writing by an express declaration that is made, joined in, consented to, or accepted by the spouse whose interest is adversely affected.”